TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00323-CV


Elizabeth S. Schleuter, Appellant


v.


J. Hudson Schleuter, Sr., Appellee



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT,

 NO. FM504032, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant Elizabeth S. Schleuter filed her notice of appeal on June 8, 2006.  On July
21, 2006, this Court received notice from the official court reporter that Schleuter had not paid or
made arrangements to pay for the reporter's record.  The Travis County District Clerk's office
informed this Court on August 4, 2006, that Schleuter had not paid or made arrangements to pay
for the clerk's record.  The clerk's record has not been filed.  On August 4, 2006, the Clerk of this
Court sent notice to Schleuter that this appeal would be dismissed for want of prosecution if she
did not submit a status report to this Court by August 14, 2006.  To date, Schleuter has not
responded to this Court's notice.  Accordingly, we dismiss the appeal for want of prosecution. 
Tex. R. App. P. 37.3(b).

					__________________________________________
					Bob Pemberton, Justice
Before Justices B. A. Smith, Pemberton and Waldrop
Dismissed for Want of Prosecution
Filed:   September 13, 2006